DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT 
AND
STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion
	
	The prior art Asami (JP2008/089339 A) discloses a diagnostic device for an LSI tester that diagnosis a signal output to a device under test such a memory device or an IC device and passes through a transmission path inside the device of the LSI tester.  Pattern data is read from the pattern data memory when the LSI tester operates and passes though a high-speed logic data transmission path provided a data transmitter/receiver.  The waveform is set by the test program and the pattern data is output to the DUT from an output unit such a drive.  The waveform of the generated pattern data is returned to a separately prepared pin electronics comparator and output, and an abnormality is generated based on Pass/Fail information.  The presence or absence of failure is determined.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the reference signal generation unit includes a reference frequency generator that supplies a reference frequency to the input signal generation unit, and generating a phase of frequency difference d frequency wherein the detection unit includes: a reference frequency standard capable of a standard frequency having the same phase as the reference frequency; and a frequency comparator that outputs a comparison signal corresponding to a phase between the reference frequency and the standard frequency.”
  
Allowable Subject Matter

1.   	 Claims 1, 5-7 and 13-16 are allowed.
2.    	The following is an examiner's statement for reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein the reference signal generation unit includes a reference frequency generator that supplies a reference frequency to the input signal generation unit, and
generating a phase of frequency difference d frequency wherein the detection unit includes: a reference frequency standard capable of a standard frequency having the same phase as the reference frequency; and a frequency comparator that outputs a comparison signal corresponding to a phase between the reference frequency and the standard frequency.”

Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “a diagnosis item storage device that, regarding function diagnosis for diagnosing whether or not each function of the test system operates as specified, stores information in which whether or not to implement the function diagnosis is set for each of function diagnosis items, wherein the control device extracts the function diagnosis item for a function for use in the test of the semiconductor device as a function diagnosis target item subjected to the function diagnosis, and wherein the control device refers to the information stored in the diagnosis item storage device, and implements the function diagnosis for only the function diagnosis target item.”

Regarding claim 15, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein the test system further includes a diagnosis item storage device that regarding function diagnosis for diagnosing whether each function of the test system operates as specified, stores information in which whether or not to implement the function diagnosis is set for each of function diagnosis items, wherein the control device extracts the function diagnosis items for a function for use in the test of the semiconductor device as a function diagnosis target item subjected to the function diagnosis, wherein the control device refers to the information stored in the diagnosis item storage device, and implements the function diagnosis for only the function diagnosis target item, wherein the control device extracts the function diagnosis items for a function for use in the test of the semiconductor device as a function diagnosis target item subjected to the function diagnosis,
wherein the control device refers to the information stored in the diagnosis item storage device, and implements the function diagnosis for only the function diagnosis target item.”


Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein the test system further includes a control device that stops the test of the semiconductor device based on the detection unit output signal output from the detection unit,
wherein the test system further includes a diagnosis item storage device that, regarding function diagnosis for diagnosing whether each function of the test system operates as
specified. stores information in which whether or not to implement the function diagnosis is set for each of function diagnosis items, wherein the control device extracts the fiction diagnosis item for a function for use in the test of the semiconductor device as a function diagnosis target item subjected to the function diagnosis, wherein the control device refers to the information stored in the diagnosis item storage device, and implements the function diagnosis for only the function diagnosis target item.”

Claims 5 and 7 is allowable due to its dependency on claim 1; claim 6 is allowable due to its dependency on claim 5; claim 14 is allowable due to its dependency on claim 13. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866